08/02/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                           August 2, 2022

                          IN RE ESTATE OF LINDA W. SMITH

                     Appeal from the Probate Court for Shelby County
                       No. PR016897      Karen D. Webster, Judge
                        ___________________________________

                               No. W2022-00052-COA-R3-CV
                           ___________________________________


Appellant, Frances Diane Weeks Wright, has appealed an order of the Shelby County
Probate Court (the “Trial Court”) that was entered on January 3, 2022. We determine that
the January 3, 2022 order does not constitute a final appealable judgment. Therefore, this
Court lacks jurisdiction to consider the appeal.


                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


KENNY ARMSTRONG, J.; ARNOLD B. GOLDIN, J.; CARMA DENNIS MCGEE, J.

Olen M. Bailey, Jr., Memphis, Tennessee; Jared W. Eastlack, Memphis, Tennessee;
Matthew A. Rhoads, Memphis, Tennessee, for the appellant, Frances Diane Weeks Wright.

Steven Roberts, Collierville, Tennessee, for the appellee, William Hugh Buckingham Jr.


                                  MEMORANDUM OPINION1

      Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed Appellant to show cause why this appeal should not be

      1
          Rule 10 of the Rules of the Court of Appeals provides:

      This Court, with the concurrence of all judges participating in the case, may affirm, reverse
      or modify the actions of the trial court by memorandum opinion when a formal opinion
      would have no precedential value. When a case is decided by memorandum opinion it shall
      be designated “MEMORANDUM OPINION,” shall not be published, and shall not be
      cited or relied on for any reason in any unrelated case.
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”). Appellant responded to the show cause order, but failed to
show that a final judgment has been entered.

        Specifically, the Trial Court’s January 3, 2022 order, which is the order appealed,
denied Appellant’s motion for a default judgment against Appellee, required Appellant to
file an inventory, and assessed attorneys’ fees and costs against the estate. This does not
constitute a final appealable judgment under Rule 3 of the Tennessee Rules of Appellate
Procedure, nor does it fall within any of the exceptions for an immediate appeal of
interlocutory orders in probate cases.2

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the January 3, 2022 order does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. Thus, the appeal
is hereby DISMISSED. Costs on appeal are taxed to Appellant, Frances Diane Weeks
Wright, for which execution may issue.


                                                                           PER CURIAM




        2
          To the extent Appellant, in her response to the show cause order, asserts that this Court should
review this appeal under Rule 9 or Rule 10 of the Tennessee Rules of Appellate Procedure if we determine
that there is no final judgment, we decline to do so without prejudice to Appellant’s ability to later file a
proper application for permission to appeal on those grounds.
                                                   -2-